EXHIBIT 127
              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF NEW YORK



                                         )
                                         )      ECF CASE
IN RE FOREIGN EXCHANGE                   )      No. 1:13-cv-07789-LGS
BENCHMARK RATES ANTITRUST                )
LITIGATION                               )
                                         )
                                         )      SUPPLEMENTAL
                                         )      REPORT OF
                                         )
                                         )      HAL J. SINGER, PH.D
                                         )
                                         )

                               (REDACTED)



           Contains Information Designated as Highly Confidential
                                                    -2-


                                             INTRODUCTION

        1.      In my initial class certification report (“Class Cert Report”),1 I presented an

econometric model demonstrating that, holding other factors constant, interbank spreads

narrowed after the end of the Class Period, indicating more competitive FX pricing after the

Challenged Conduct was eliminated (“EBS regressions”).2 I also presented econometric

analyses demonstrating that interbank spreads are highly predictive of the prices paid by

individual Class Members (“time series regressions”).3 Taken together, these two findings

indicate that the Challenged Conduct is statistically associated with inferior performance of the

FX market from the perspective of all or almost all Class Members during the Class Period. In

this supplemental report, I first demonstrate that my econometric analysis is robust to including

eight minor currency pairs that were omitted from the analysis in my Class Cert Report due to

time constraints.4 Next, I demonstrate that my econometric analysis is robust to additional

sensitivity tests detailed below.

 I. MY ECONOMETRICS ARE ROBUST TO INCLUDING THE EIGHT MINOR CURRENCY PAIRS
        NOT INCLUDED IN MY ORIGINAL ANALYSIS DUE TO TIME CONSTRAINTS

        2.      As explained in my Class Cert Report, due to time constraints, my EBS

regressions and time-series regressions incorporated 44 of the 52 currency pairs that Plaintiffs

allege to have been affected by the Challenged Conduct.5 My conclusions are robust to

inclusion of the remaining eight minor currency pairs not included in my original analysis.6



    1. Class Certification Report of Hal J. Singer (May 31, 2018) [hereafter, “Class Cert Report”].
    2. Id. ¶¶41-48.
    3. Id. ¶¶49-56.
    4. Id. ¶¶41, n. 94.
    5. Id.
    6. These eight remaining currency pairs represent at most about 5.6 percent of FX transaction volume. Id.
The eight currency pairs are EUR/ILS, EUR/RON, EUR/RUB, EUR/TRY, EUR/ZAR, USD/CZK, USD/HUF, and
USD/RON.
                                                      -3-


Specifically, when I re-run the EBS regressions including the full set of 52 currency pairs, the

results confirm my prior conclusions. As before, the coefficient on the Conduct variable is

positive and highly statistically significant in all specifications, confirming that EBS spreads

narrowed after the Class Period.7 Indeed, the Conduct coefficient is larger than in my Class Cert

Report, indicating that, after the Class Period, spreads may have narrowed more for these eight

new currency pairs than they did for the original 44 currency pairs analyzed in my Class Cert

Report.

          3.     It bears noting that, when all 52 currency pairs are analyzed, the EBS regressions

cannot include a control variable for order book depth, because these data are not reported for

six of the eight new currency pairs.8 But regardless of whether I control for order book depth (as

I did in my Class Cert Report, with 44 currency pairs), or whether I do not control for order

book depth (as in the EBS regression reported above, with all 52 currency pairs) my conclusions

remain unaltered: In either case, I found that EBS spreads narrowed significantly after the Class

Period. This demonstrates that my conclusions are not sensitive to the exclusion or inclusion of

the order book depth control variable. Nor are they sensitive to the inclusion of a few additional

minor currency pairs.

          4.     I performed additional analyses to confirm that the inclusion or exclusion of the

order book control variable does not affect my conclusions. Specifically, I re-ran the EBS

regressions including the two new currency pairs for which order book depth data are

available,9 plus the original 44 currency pairs analyzed in my Class Cert Report, while also




    7. The results of all analyses described herein are included in the work papers to this supplemental report.
    8. In contrast, the EBS regressions in my Class Cert Report do control for order book depth, as these data
were available for the 44 original currency pairs studied.
    9. The two currency pairs for which depth of order book are reported are EUR/RON and EUR/RUB.
                                                         -4-


controlling for order book depth. Once again, the Conduct coefficient remains positive and

highly statistically significant.10 This confirms that, for the full set of 46 currency pairs for

which order book depth data are available, my conclusion that EBS spreads narrowed

significantly after the end of the Class Period remains unchanged after controlling for order

book depth. It is reasonable to infer that, had order book depth data been available for the

remaining six minor currency pairs, controlling for order book depth in these six minor currency

pairs would not have changed my conclusion either.

         5.       Next, I used the full set of 52 currency pairs to replicate my time series

regressions, which demonstrate that interbank spreads are highly predictive of the prices paid by

individual Class Members.11 The results again confirm my prior conclusions: First, as before,

the EBS prices and bank prices are cointegrated. Second, as before, the EBS price explains the

vast majority of the variation in the prices that banks charge to Class Members. The R-squared

exceeds 99 percent for 48 of 52 currency pairs, and exceeds 96 percent for 50 of 52 currency

pairs. Even the lowest R-squared (for EUR/DKK, the Euro/Danish Krone) is 81 percent, and

this result is driven entirely by a statistical anomaly in a single bank                         .12 These results

confirm again that interbank spreads are highly predictive of the prices paid by individual Class

Members for the full set of 52 currency pairs.




     10. The Conduct coefficient remains larger than in my Class Cert Report, albeit smaller than the regression
that includes all 52 currency pairs.
     11. Class Cert Report ¶¶49-56. Note that my time series regressions, which measure the extent to which
movements in EBS prices can explain movements in Class Member prices, do not utilize data on order book depth
(or other control variables), and can therefore incorporate all 52 currency pairs without further modifications to the
analysis.
     12. For the Euro/Danish Krone only,                             show an anomalously low R-squared (less than
ten percent) between the EBS price and the prices paid by Class Members. For all other banks, the R-squared is 96
percent or higher. If       is excluded from the EUR/DKK data, the R-squared for this currency pair exceeds 99
percent.
                                                        -5-


              II. MY ECONOMETRICS ARE ROBUST TO ADDITIONAL SENSITIVITY TESTS

         6.       I have performed additional sensitivity tests on my time series regressions, all of

which confirm my prior conclusions.13 First, I confirmed that my results are robust to the

inclusion or exclusion of trades in the time series regressions flagged as having been executed at

the WM/Reuters 4PM “fixing” rate. In particular, I ran my time series regressions both with and

without trades flagged as fixing trades. Regardless of whether the flagged trades are included in

or excluded from the analysis, the time series regressions confirm once again that interbank

spreads are highly predictive of the prices paid by individual Class Members for the full set of

52 currency pairs.14

         7.       Second, I confirmed that my results are robust to the inclusion or exclusion of

voice trades in the time series regressions. In particular, I ran my time series regressions both

with and without voice trades. Regardless of whether voice trades are included in the analysis,

the time series regressions confirm that interbank spreads are highly predictive of the prices

paid by individual Class Members for the full set of 52 currency pairs.15

         8.       Third, I confirmed that my time series regressions are robust to performing these

regressions on a bank-specific basis. Specifically, I ran my time series regressions for each bank

individually. Regardless of whether the time series regressions are run for all banks together, or

for each bank individually, the time series regressions confirm that interbank spreads are highly




     13. For each of these sensitivity tests, I used the same process described in my Class Cert Report to construct
the time series data used in the regressions. Id. ¶50.
     14. Because the EBS regressions calculate the bid-ask spread using interbank electronic bid and ask prices, by
definition they do not include trades at the fixing rate. The fixing rates are “calculated by taking a snapshot of
trades every second in a window from 30 seconds before until 30 seconds after the time of the fix.” See Daniel
Schäfer and Sam Fleming, “WM/Reuters examines forex fix overhaul,” Financial Times (March 21, 2014),
available at: https://www.ft.com/content/8bfcd38c-b0d6-11e3-bbd4-00144feab7de
     15. Because the EBS regressions use data from electronic interbank platforms, by definition they do not
include voice trades.
                                                   -6-


predictive of the prices paid by individual Class Members for the full set of 52 currency pairs.16

The only exception is the statistical anomaly (noted above), which occurs in a single currency

pair (EUR/DKK) at a single bank             .

                                                CONCLUSION

          9.    For the foregoing reasons, I conclude that my econometrics are robust to the

sensitivity analyses detailed above. My conclusions remain unaltered from my Class Cert

Report.




     16. Because the EBS regressions use data from anonymous interbank platforms, by definition they do not
include bank-specific information.
                                   -7-


                               *         *   *




Executed on August 17, 2018.
                      -8-


APPENDIX 1: CURRENCY PAIR ABBREVIATIONS

     Abbreviation          Currency
        AUD            Australian Dollar
        BRL             Brazilian Real
        CAD            Canadian Dollar
        CHF               Swiss Franc
        CLP              Chilean Peso
        CNH         Chinese Yuan (offshore)
        CNY         Chinese Yuan (onshore)
        COP            Columbian Peso
        CZK             Czech Koruna
        DKK             Danish Krone
        EUR                   Euro
        GBP              British Pound
        HKD           Hong Kong Dollar
        HUF            Hungarian Forint
        IDR           Indonesian Rupiah
         ILS             Israeli Shekel
        INR              Indian Rupee
        JPY              Japanese Yen
        KRW           South Korean Won
        MXN             Mexican Peso
        MYR            Malaysian Ringgit
        NOK            Norwegian Krone
        NZD          New Zealand Dollar
        PEN               Peruvian Sol
        PHP             Philippine Piso
        PLN               Polish Zloty
        RON             Romanian Leu
        RUB             Russian Ruble
        SAR               Saudi Riyal
        SEK             Swedish Krona
        SGD            Singapore Dollar
        THB                Thai Baht
        TRY               Turkish Lira
        TWD             Taiwan Dollar
        USD                US Dollar
        ZAR           South African Rand
                                CERTIFICATE OF SERVICE

       I hereby certify that on August 17, 2018, I caused the foregoing to be electronically
served on all counsel of record.

Dated: August 17, 2018                       SCOTT+SCOTT ATTORNEYS AT LAW LLP




                                                     Walter W. Noss
